          Case 1:19-cr-00373-PGG Document 95 Filed 12/11/19 Page 1 of 69




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ----------------------------------------------------- x
                                                       :
 UNITED STATES OF AMERICA                              :
                                                       :
                     - v. -                            :                    S1 19 Cr. 373 (PGG)
                                                       :
 MICHAEL AVENATTI,                                     :
                                                       :
                            Defendant.                 :
                                                       :
 ----------------------------------------------------- x



                        THE GOVERNMENT’S REQUESTS TO CHARGE




                                                           GEOFFREY S. BERMAN
                                                           United States Attorney
                                                           Southern District of New York


Matthew D. Podolsky
Daniel C. Richenthal
Robert B. Sobelman
Assistant United States Attorneys

- Of Counsel -
          Case 1:19-cr-00373-PGG Document 95 Filed 12/11/19 Page 2 of 69




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ----------------------------------------------------- x
                                                       :
 UNITED STATES OF AMERICA                              :
                                                       :
                     - v. -                            :                   S1 19 Cr. 373 (PGG)
                                                       :
 MICHAEL AVENATTI,                                     :
                                                       :
                            Defendant.                 :
                                                       :
 ----------------------------------------------------- x


                          THE GOVERNMENT’S REQUESTS TO CHARGE

        Pursuant to Rule 30 of the Federal Rules of Criminal Procedure, the Government

respectfully requests that the Court include the following in its instructions to the jury.
            Case 1:19-cr-00373-PGG Document 95 Filed 12/11/19 Page 3 of 69



                                                           Table of Contents

REQUEST NO. 1 .................................................................................................................................. 1
General Requests
REQUEST NO. 2 .................................................................................................................................. 2
The Indictment
REQUEST NO. 3 .................................................................................................................................. 4
Multiple Counts
REQUEST NO. 4 .................................................................................................................................. 5
Count One: Transmission of Interstate Communications with Intent to Extort
REQUEST NO. 5 .................................................................................................................................. 6
Count One: Transmission of Interstate Communications with Intent to Extort
First Element: Transmission in Interstate or Foreign Commerce
REQUEST NO. 6 .................................................................................................................................. 7
Count One: Transmission of Interstate Communications with Intent to Extort
Second Element: Threat to Injury Property or Reputation
REQUEST NO. 7 .................................................................................................................................. 8
Count One: Transmission of Interstate Communications with Intent to Extort
Third Element: Intent to Transmit
REQUEST NO. 8 .................................................................................................................................. 9
Count One: Transmission of Interstate Communications with Intent to Extort
Fourth Element: Intent to Extort
REQUEST NO. 9 ................................................................................................................................ 11
Count Two: Hobbs Act Extortion
REQUEST NO. 10 .............................................................................................................................. 13
Count Two: Hobbs Act Extortion
First Element: Personal Property
REQUEST NO. 11 .............................................................................................................................. 14
Count Two: Hobbs Act Extortion
Second Element: Obtaining Property Through Wrongful Use of Fear
REQUEST NO. 12 .............................................................................................................................. 18
Count Two: Hobbs Act Extortion
Third Element: Affecting Interstate Commerce
REQUEST NO. 13 .............................................................................................................................. 19
Count Three: Honest Services Wire Fraud
            Case 1:19-cr-00373-PGG Document 95 Filed 12/11/19 Page 4 of 69




REQUEST NO. 14 .............................................................................................................................. 21
Count Three: Honest Services Wire Fraud
First Element: Scheme or Artifice
REQUEST NO. 15 .............................................................................................................................. 24
Count Three: Honest Services Wire Fraud
Second Element: Intent to Defraud
REQUEST NO. 16 .............................................................................................................................. 26
Count Three: Honest Services Wire Fraud
Third Element: Materiality
REQUEST NO. 17 .............................................................................................................................. 28
Count Three: Honest Services Wire Fraud
Fourth Element: Use of Wires
REQUEST NO. 18 .............................................................................................................................. 30
Dual Intent No Defense
REQUEST NO. 19 .............................................................................................................................. 31
Willfully Causing a Crime
REQUEST NO. 20 .............................................................................................................................. 33
Venue
REQUEST NO. 21 .............................................................................................................................. 35
Motive
REQUEST NO. 22 .............................................................................................................................. 36
Conscious Avoidance
REQUEST NO. 23 .............................................................................................................................. 38
Persons Not on Trial
REQUEST NO. 24 .............................................................................................................................. 39
Law Enforcement or Government Witnesses
REQUEST NO. 25 .............................................................................................................................. 40
Preparation of Witnesses
REQUEST NO. 26 .............................................................................................................................. 41
False Exculpatory Statements
REQUEST NO. 27 .............................................................................................................................. 42
Similar Acts
                                                                       ii
            Case 1:19-cr-00373-PGG Document 95 Filed 12/11/19 Page 5 of 69




REQUEST NO. 28 .............................................................................................................................. 43
Limited Evidence
REQUEST NO. 29 .............................................................................................................................. 44
Particular Investigative Techniques
REQUEST NO. 30 .............................................................................................................................. 45
Use of Audio and Video Recordings and Transcripts
REQUEST NO. 31 .............................................................................................................................. 46
Use of Evidence Obtained Pursuant to Searches and Seizures
REQUEST NO. 32 .............................................................................................................................. 47
Charts and Summaries: Admitted as Evidence
REQUEST NO. 33 .............................................................................................................................. 48
Charts and Summaries: Not Admitted as Evidence
REQUEST NO. 34 .............................................................................................................................. 49
Stipulations of Testimony
REQUEST NO. 35 .............................................................................................................................. 50
Stipulations of Fact
REQUEST NO. 36 .............................................................................................................................. 51
Redaction of Evidentiary Items
REQUEST NO. 37 .............................................................................................................................. 52
Variance in Dates and Amounts
REQUEST NO. 38 .............................................................................................................................. 53
Character Witnesses
REQUEST NO. 39 .............................................................................................................................. 54
Uncalled Witnesses – Equally Available or Unavailable
REQUEST NO. 40 .............................................................................................................................. 55
Expert Testimony
REQUEST NO. 41 ............................................................................................................................ 556
Defendant’s Testimony
REQUEST NO. 42 ............................................................................................................................ 577
Defendant’s Right Not to Testify
REQUEST NO. 43 ............................................................................................................................ 588
Improper Considerations: Race, Religion, National Origin, Sex, or Age
                                                                      iii
             Case 1:19-cr-00373-PGG Document 95 Filed 12/11/19 Page 6 of 69




REQUEST NO. 44 ............................................................................................................................ 599
Punishment Is Not to Be Considered by the Jury
REQUEST NO. 45 .............................................................................................................................. 60
Sympathy: Oath as Jurors
Conclusion ........................................................................................................................................ 611




                                                                          iv
        Case 1:19-cr-00373-PGG Document 95 Filed 12/11/19 Page 7 of 69



                                       REQUEST NO. 1

                                       General Requests

       The Government respectfully requests that the Court give its usual instructions to the jury

on the following matters:

              a.      Function of Court and Jury
              b.      Jury’s Recollection Governs
              c.      Note-Taking by Jurors
              d.      Duty to Base Verdict on Evidence
              e.      Improper Considerations
              f.      Statements of Court and Counsel Not Evidence
              g.      Duty to Weigh Evidence Without Prejudice
              h.      Government as a Party
              i.      Indictment Not Evidence
              j.      Burden of Proof
              k.      Presumption of Innocence
              l.      Reasonable Doubt
              m.      Direct and Circumstantial Evidence
              n.      Inferences
              o.      Credibility of Witnesses
              p.      Right to See Exhibits and Have Testimony Read During Deliberation
         Case 1:19-cr-00373-PGG Document 95 Filed 12/11/19 Page 8 of 69




                                        REQUEST NO. 2

                                         The Indictment

       The defendant, Michael Avenatti, is formally charged in an Indictment.             As I have

instructed you already, the Indictment is not evidence of a crime and is simply a way for the

Government to present charges in this case.     Before you begin your deliberations, you will be

provided a copy of the Indictment.     I will not read the entire Indictment to you at this time.

Rather, I will first summarize the offenses charged in the Indictment and then explain in detail the

elements of each offense.

       The Indictment contains three counts against the defendant.           I am briefly going to

summarize each count, and then will give you the law in greater detail.

       Count One charges the defendant with transmitting or causing to be transmitted threats in

interstate commerce, in violation of Title 18, United States Code, Sections 875(d) and 2.        This

count alleges that, through the use of interstate communications, such as text messages or email or

phone calls, the defendant threatened to cause harm to the company Nike’s finances and/or its

reputation if Nike did not agree to make a multimillion dollar payment to the defendant.

       Count Two charges the defendant with extortion, in violation of Title 18, United States

Code, Sections 1951 and 2.    This count alleges that the defendant used threats of economic and

reputational harm in an attempt to obtain a multimillion dollar payment from Nike.

       Count Three charges the defendant with honest services wire fraud, in violation of Title 18,

United States Code, Sections 1343 and 1346.       This count alleges that the defendant, who is a

lawyer, engaged in a scheme to defraud his client of that client’s right to the defendant’s honest

services by seeking to obtain payment for himself from Nike in exchange for taking action and

making decisions regarding his representation of his client.   I will explain to you in detail the law
                                                2
         Case 1:19-cr-00373-PGG Document 95 Filed 12/11/19 Page 9 of 69




relating to honest services wire fraud, but I want to provide you now a brief explanation of the

term “honest services” and how a client can be defrauded of his lawyer’s honest services.        When

lawyer takes or agrees to take or offers to take an action in the course of his representation of a

client at least in part because of a concealed bribe or side payment, or solicits such a bribe or side

payment, the lawyer has breached his duty to his client.     Thus, the client is not receiving what he

or she expects and is entitled to, namely, its right to his or her lawyer’s honest and faithful service.

I will discuss this concept in more detail in a few minutes.



                Adapted from Sand et al., Modern Federal Jury Instructions,
                Instr. 3-1, 3-2; the jury instructions of Hon. Loretta A. Preska in
                United States v. Tanner, 17 Cr. 61 (LAP).




                                                   3
        Case 1:19-cr-00373-PGG Document 95 Filed 12/11/19 Page 10 of 69




                                        REQUEST NO. 3

                                        Multiple Counts

       The indictment contains a total of three counts. You must consider each count of the

indictment separately, and you must return a separate verdict for each count of the indictment.

Your verdict as to one count should not control your decision as to any other count.



               Adapted from Sand et al., Modern Federal Jury Instructions,
               Instr. 3-8; the jury instructions of the Hon. Alvin K. Hellerstein in
               United States v. Seabrook, 16 Cr. 476 (AKH).




                                                4
        Case 1:19-cr-00373-PGG Document 95 Filed 12/11/19 Page 11 of 69




                                        REQUEST NO. 4

       Count One: Transmission of Interstate Communications with Intent to Extort

       As I mentioned, Count One of the Indictment charges the defendant with transmission of

interstate communications with intent to extort.       The law provides that

               Whoever, with intent to extort from any person, firm, association, or
               corporation, any money or thing of value, transmits in interstate or
               foreign commerce any communication containing any threat to
               injure the reputation of the addressee or of another, or any threat to
               accuse the addressee and another of a crime, [has committed a
               crime].

To meet its burden of proving that the defendant committed this crime, the prosecution, which is

known here as the government, must establish beyond a reasonable doubt each of the following

four facts, known as “elements”:

       First, the defendant transmitted a communication in interstate or foreign commerce;

       Second, the communication contained a threat to injure the reputation of a person or

corporation—here, the company Nike;

       Third, the defendant acted knowingly and intentionally in transmitting a communication,

and that in so doing, the defendant knowingly and internationally communicated a threat; and

       Fourth, the defendant did so with the intent to extort money or a thing of value from Nike.



               18 U.S.C. § 875(d); adapted from the jury instructions of the
               Honorable Denise L. Cote in United States v. Balkany, 10 Cr. 441
               (DLC); the jury instructions of the Honorable Barbara S. Jones in
               United States v. Jackson, 97 Cr. 121 (BSJ); see also United States v.
               Jackson, 180 F.3d 55, 64-71 (2d Cir. 1999).




                                                   5
        Case 1:19-cr-00373-PGG Document 95 Filed 12/11/19 Page 12 of 69




                                        REQUEST NO. 5

       Count One: Transmission of Interstate Communications with Intent to Extort

              First Element: Transmission in Interstate or Foreign Commerce

       The first element that the government must prove beyond a reasonable doubt is that the

defendant transmitted a communication in interstate or foreign commerce.

       To establish this element, the government must prove that the communication passed either

between two or more states, such as, for example, a telephone call between New York and Florida

or California; or between the United States and a foreign country.   If the government establishes

beyond a reasonable doubt that the communication passed between two or more states, it is

sufficient to establish this element even if the defendant and the victim were in the same state at

the time.

       The Government is not required to prove that the defendant actually knew that the

communication would be transmitted in interstate or foreign commerce.



               Adapted from Sand et al., Modern Federal Jury Instructions,
               Instr. 31-9; the jury instructions of the Honorable Denise L. Cote in
               United States v. Balkany, 10 Cr. 441 (DLC); the jury instructions of
               the Honorable Barbara S. Jones in United States v. Jackson,
               97 Cr. 121 (BSJ).




                                                6
          Case 1:19-cr-00373-PGG Document 95 Filed 12/11/19 Page 13 of 69




                                         REQUEST NO. 6

       Count One: Transmission of Interstate Communications with Intent to Extort

                  Second Element: Threat to Injury Property or Reputation

       Second, to find that the defendant committed this offense, you must find beyond a

reasonable doubt that he threatened to injure the property or the reputation of Nike, or that he

threatened to do both of these things.

       A threat is a serious statement expressing an intention to inflict injury at once or in the

future, as distinguished from idle or careless talk, exaggeration, or something said in a joking

manner.    The mere hope, desire, or wish to injure is insufficient to constitute a threat.   To find

that the defendant threatened Nike, you must find that a reasonable person would have understood

the defendant’s statement as a serious expression of intent, determination, or purpose either to

injure the property or reputation of Nike or both.

       To determine whether the defendant threatened to injure the property or reputation of Nike,

you should consider the circumstances under which the statement was made, including the kind of

statement made, the place where it was made, to whom it was made, how it was spoken, whether

it was said plainly and unconditionally or in jest, and its context with respect to surrounding

conversation. You may also consider the language and tone the defendant used and the reaction

of the person or persons to whom the communication was addressed.



               Adapted from Sand et al., Modern Federal Jury Instructions,
               Instr. 31-8; the jury instructions of the Honorable Denise L. Cote in
               United States v. Balkany, 10 Cr. 441 (DLC); the jury instructions of
               the Honorable Barbara S. Jones in United States v. Jackson,
               97 Cr. 121 (BSJ).


                                                  7
        Case 1:19-cr-00373-PGG Document 95 Filed 12/11/19 Page 14 of 69




                                        REQUEST NO. 7

       Count One: Transmission of Interstate Communications with Intent to Extort

                              Third Element: Intent to Transmit

       As to the third element, the government must prove beyond a reasonable doubt that the

defendant acted knowingly and intentionally in transmitting the communication charged in the

indictment, and thus knowingly and intentionally communicated a threat.

       A person acts knowingly if he or she acts intentionally and voluntarily, and not because of

ignorance, mistake, accident, or carelessness.

       Whether the defendant acted knowingly may be proven by the defendant’s conduct and by

all of the facts and circumstances surrounding the case.   A person acts intentionally if he or she

acts deliberately and purposefully, that is, a defendant’s acts must have been the product of the

defendant’s conscious objective rather than the product of a mistake or accident.



               Adapted from Sand et al., Modern Federal Jury Instructions,
               Instr. 31-10; the jury instructions of the Honorable Barbara S. Jones
               in United States v. Jackson, 97 Cr. 121 (BSJ).




                                                 8
         Case 1:19-cr-00373-PGG Document 95 Filed 12/11/19 Page 15 of 69




                                           REQUEST NO. 8

        Count One: Transmission of Interstate Communications with Intent to Extort

                                  Fourth Element: Intent to Extort

        The fourth and final element that the government must prove beyond a reasonable doubt

for Count One is that the defendant acted with the intent to extort money or a thing of value from

Nike.   To act with extent to extort means to act with the intent to obtain money or something of

value from someone or something else, with that person’s or entity’s consent, but caused or

induced by the wrongful use of fear of harm to another’s property or reputation.

        A threat of harm is “wrongful” when it is used to seek money or something of value that

the defendant does not have a right to receive, and that the defendant cannot reasonably believe he

has a right to receive.    In other words, the term “wrongful” means that the defendant has no lawful

right to the money or thing of value he attempted to obtain, and also that the defendant knew that

he had no lawful right to the money or thing of value he attempted to obtain.

        In addition, it is not a defense that the alleged threats to another’s property reputation are

based on true facts.      In other words, it is irrelevant whether Nike or anyone at Nike in fact did

engage in any misconduct or other alleged fact that the defendant may have threatened to expose.

Rather, you must determine whether the defendant communicated a threat to injure the property

or reputation of Nike, and whether the defendant did so with intent to extort money or a thing of

value from Nike, regardless of whether the threat or threats concerned something true.

        Because the crime is transmitting a threat with the intent to extort, it is not necessary that

any payment actually take place or be promised to take place.       It is the making of the threat that

completes the crime, and this element is satisfied even if no payment is made or promised.


                                                   9
Case 1:19-cr-00373-PGG Document 95 Filed 12/11/19 Page 16 of 69




     Adapted from the jury instructions of the Honorable Denise L. Cote
     in United States v. Balkany, 10 Cr. 441 (DLC); the jury instructions
     of the Honorable Loretta A. Preska in United States v. Ho,
     17 Cr. 779 (LAP) (regarding instruction that payment is not
     necessary); the jury instructions of the Honorable Vernon S.
     Broderick in United States v. Ng, 15 Cr. 706 (VSB) (same); see also
     the jury instructions of the Honorable Katherine B. Forrest in United
     States v. Fazio, 11 Cr. 873 (KBF); the jury instructions of the
     Honorable Barbara S. Jones in United States v. Jackson, 97 Cr. 121
     (BSJ); United States v. Jackson, 180 F.3d 55, 70-71 (2d Cir. 1999).




                                      10
          Case 1:19-cr-00373-PGG Document 95 Filed 12/11/19 Page 17 of 69




                                          REQUEST NO. 9

                                 Count Two: Hobbs Act Extortion

          As I mentioned, Count Two of the Indictment charges the defendant with extortion in

violation of what is known as the Hobbs Act.      That law provides that

                 Whoever in any way or degree obstructs, delays, or affects
                 commerce or the movement of an article or commodity in
                 commerce, by . . . extortion or attempts . . . so to do [has committed
                 a crime].

          Much as I explained with respect to Count One, “extortion” here is the obtaining of or

attempt to obtain another person’s or entity’s property or money, with his or its consent when this

consent is induced or brought upon through the use, or threatened use of fear.       The word “fear”

here means an apprehension, concern, or anxiety about possible economic loss or harm.         “Fear”

or “harm” do not have to involve a concern about violence or anything physical.

          To meet its burden of proving that the defendant committed extortion, the government must

establish beyond a reasonable doubt each of the following three elements:

          First, the defendant wrongfully obtained or attempted to obtain the property of another;

          Second, the defendant obtained or attempted to obtain this property with the victim’s

consent, but that this consent was compelled by the wrongful use or threat of force, or fear,

including fear of economic loss or harm; and

          Third, as a result of the defendant’s actions, interstate commerce, or an item moving in

interstate commerce, was or would have been delayed, obstructed, or affected in any way or

degree.



                 Adapted from Sand et al., Modern Federal Jury Instructions,
                 Instr. 50-8, 50-10; the jury instructions of the Honorable Katherine
                                                  11
Case 1:19-cr-00373-PGG Document 95 Filed 12/11/19 Page 18 of 69




     B. Forrest in United States v. Delligatti, 15 Cr. 491 (KBF); the jury
     instructions of the Honorable Katherine B. Forrest in United States
     v. Fazio, 11 Cr. 873 (KBF); the jury instructions of the Honorable
     Roger L. Hunt in United States v. Greer, 07 Cr. 120 (RLH-GWF)
     (D. Nev.); see also United States v. Jackson, 180 F.3d 55, 70-71 (2d
     Cir. 1999).




                                      12
        Case 1:19-cr-00373-PGG Document 95 Filed 12/11/19 Page 19 of 69




                                       REQUEST NO. 10

                               Count Two: Hobbs Act Extortion

                               First Element: Personal Property

       The first element that the government must prove beyond a reasonable doubt is that the

defendant wrongfully obtained or took or attempted to obtain or take the personal property of

another, or from the presence of another.   “Another” here includes a company.

       The term “property” includes money and other tangible and intangible things of value.



               Adapted from Sand et al., Modern Federal Jury Instructions,
               Instr. 50-11; the jury instructions of the Honorable Katherine B.
               Forrest in United States v. Delligatti, 15 Cr. 491 (KBF); the jury
               instructions of the Honorable Katherine B. Forrest in United States
               v. Fazio, 11 Cr. 873 (KBF).




                                               13
          Case 1:19-cr-00373-PGG Document 95 Filed 12/11/19 Page 20 of 69




                                           REQUEST NO. 11

                                  Count Two: Hobbs Act Extortion

              Second Element: Obtaining Property Through Wrongful Use of Fear

          The second element the government must prove beyond a reasonable doubt is that the

defendant wrongfully took this property or attempted to take it by actual or threatened force or fear

of injury or economic harm, whether immediate or in the future.

          It is not necessary that force was actually used or injury or economic harm was actually

caused.     It is enough if it was threatened.   Now let me turn for a moment to the concept of threat.

Threats need not be direct.       They may be veiled threats made by suggestion, implication, or

inference, though such inference on the part of the person extorted must be reasonable. Whether

an implied or veiled reference amounts to a threat is a matter for you to decide under all the

circumstances.

          In considering whether the defendant used, or threatened to use force or cause injury or

harm, you should give those words their common and ordinary meaning, and understand them as

you normally would. The use or threat of force, injury, or harm does not have to be specifically

directed at the person or entity whose property was sought to be taken.        The use or threat might

be aimed at a third person.      It also may be aimed causing only economic rather than physical

injury.    A threat may be made verbally or by a physical gesture or both.        Whether a statement

or physical gesture by the defendant actually was a threat depends upon the surrounding facts.

          Fear exists if at least one victim experiences anxiety, concern, or worry over expected

personal harm, or loss, or financial security. The existence of fear must be determined by the

facts that existed at the time the property was taken or sought to be taken.


                                                    14
        Case 1:19-cr-00373-PGG Document 95 Filed 12/11/19 Page 21 of 69




       Fear of economic injury or personal harm may be found to be real if, considering the

demand for money, the person who would have made the demand, and the nature of the conduct,

a reasonable person would get the message clearly. There need not be an explicit demand for

money; the demand may have been implicit in the defendant’s conduct or other statements that he

made or caused others to make.

       You have also heard the testimony of a witness describing his state of mind.        That is how

he felt at the time he was asked to give up his property or that of an entity for which he worked.

Although it is not necessary that the victim actually subjectively feel fear, you should consider that

testimony in deciding whether the defendant sought to obtain the property through the use of fear—

that is, through threats that would make a reasonable person fear harm, including economic harm.

       You may also consider the nature of the relationship between the defendant and the witness

in deciding whether the element of fear exists. However, a friendly relationship between the

defendant and the witness does not necessarily mean that the element of fear is lacking.

       It is not necessary that the fear be a consequence of a direct threat.   It is sufficient that the

surrounding circumstances render the person’s fear reasonable.      You must find that a reasonable

person would have been fearful in the circumstances for himself or the entity for which he works.

       As I explained with respect to Count One, use of fear of economic harm is “wrongful”

when it is used to seek money or something of value that the defendant does not have a right to

receive, and that the defendant cannot reasonably believe he has a right to receive.           In other

words, the term “wrongful” means that the defendant has no lawful right to the money or thing of

value he attempted to obtain, and also that the defendant knew that he had no lawful right to the

money or property he attempted to obtain.


                                                 15
           Case 1:19-cr-00373-PGG Document 95 Filed 12/11/19 Page 22 of 69




       Now, as I’ve mentioned, it is equally a crime to attempt to obtain or take money through

fear as it is to actually obtain or take the money or property.   Therefore, it is not necessary that

any payment actually take place or be promised to take place.      That is, even if no property was

taken from the victim, and even if there was only an attempt to instill fear in the victim, and the

victim experienced no actual subjective fear, the defendant has still committed a crime.

       In order to prove that the defendant attempted to commit extortion, the government must

prove, first, that the defendant intended to commit the crime of extortion as I defined it for you

just a moment ago.    Second, the government must prove that that the defendant did some act that

was a substantial step in an effort to bring about or accomplish the crime.       Mere intention to

commit a specific crime does not amount to an attempt.      In order to find the defendant guilty of

attempting to commit a crime, here the crime of extortion, you must find beyond a reasonable

doubt that the defendant intended to commit the crime charged, and that he took some action which

was a substantial step towards the commission of that crime.           In determining whether the

defendant’s actions amounted to a substantial step towards commission of the crime, it is necessary

to distinguish between mere preparation on the one hand, and the actual doing of a criminal deed

on the other.   Mere preparation, which may consist of planning the offense, or commission, is not

enough, although some preparation may be of such a degree or quality that it amounts to an

attempt.    The question whether the defendant’s actions, if any, have crossed the line from mere

preparation into a substantial step toward the commission of the crime is for you alone to decide.

The acts of a person who intends to commit a crime will constitute an attempt when the acts

themselves clearly indicate an attempt to commit the crime, and the acts are a substantial step in a

course of conduct planned to culminate in the commission of the crime.


                                                16
Case 1:19-cr-00373-PGG Document 95 Filed 12/11/19 Page 23 of 69




     Adapted from Sand et al., Modern Federal Jury Instructions,
     Instr. 10-1, 50-12, 50-13, 50-14; the jury instructions of the
     Honorable Katherine B. Forrest in United States v. Delligatti, 15 Cr.
     491 (KBF); the jury instructions of the Honorable Katherine B.
     Forrest in United States v. Fazio, 11 Cr. 873 (KBF); the jury
     instructions of the Honorable Denise L. Cote in United States v.
     Balkany, 10 Cr. 441 (DLC); see also United States v. Jackson, 180
     F.3d 55, 70-71 (2d Cir. 1999).




                                      17
        Case 1:19-cr-00373-PGG Document 95 Filed 12/11/19 Page 24 of 69




                                        REQUEST NO. 12

                                 Count Two: Hobbs Act Extortion

                          Third Element: Affecting Interstate Commerce

       The third element the Government must prove is that the defendant’s actions affected or

could affect interstate commerce in some way or degree.       For this element, you must determine

whether there was an actual or potential effect on commerce between any two or more states or

between a state and the District of Columbia.         “Commerce between two or more states” just

means that items are bought and sold by entities located in different states.

       It is not necessary for the Government to prove that commerce actually was affected by the

defendant’s conduct or that the defendant intended or anticipated that his actions would affect

interstate commerce.      It is sufficient for you to find that the defendant’s conduct possibly or

potentially could have affected interstate commerce.     The Government only needs to prove a very

slight or subtle actual or potential effect on interstate commerce.    The actual or potential effect

on interstate commerce can be minimal.

       The defendant need not have intended or anticipated an effect on interstate commerce.

You may find the effect is a natural consequence of his actions.      If you find that the defendant

intended to take certain actions—that is, he did the acts charged in the Indictment in order to obtain

property—and you find those actions have either caused, or would probably cause, an effect on

interstate commerce, even if no such effect occurred, then the requirements of this element have

been satisfied.



                  Adapted from Sand et al., Modern Federal Jury Instructions,
                  Instr. 50-15; the jury instructions of the Honorable Valerie E.
                  Caproni in United States v. Percoco, 16 Cr. 776 (VEC).
                                                 18
        Case 1:19-cr-00373-PGG Document 95 Filed 12/11/19 Page 25 of 69




                                        REQUEST NO. 13

                           Count Three: Honest Services Wire Fraud

       As I mentioned earlier, Count Three charges the defendant with honest services wire fraud,

in violation of Title 18, United States Code, Sections 1343 and 1346.     This count alleges that the

defendant, who is a lawyer, engaged in a scheme to defraud his client of that client’s right to the

defendant’s honest services by seeking to obtain payments for himself from Nike in exchange for

taking action and making decisions regarding his representation of his client.      A lawyer owes a

fiduciary duty—that is, a duty of honest and faithful services—to his client.    When lawyer seeks

or obtains an undisclosed payment in exchange for taking actions or making decisions in the course

of his representations of a client to help or benefit the person making the undisclosed payment, he

has breached his duty of honest and faithful service.

       In order to establish the offense of honest services wire fraud, the government must prove

the following four elements beyond a reasonable doubt:

       First, there was a scheme or artifice to deprive the defendant’s client of his intangible right

to the defendant’s honest services through bribes or kickbacks, which more generally may be

referred to as quid pro quo payments;

       Second, the defendant knowingly participated in the scheme or artifice, with knowledge of

its fraudulent nature and with specific intent to defraud;

       Third, the scheme or artifice to defraud involved a material misrepresentation, omission,

false statement, false pretense, or concealment of fact; and

       Fourth, in execution of that scheme, the defendant used, or caused the use by others of,

interstate or foreign wires.


                                                 19
Case 1:19-cr-00373-PGG Document 95 Filed 12/11/19 Page 26 of 69




     Adapted from Sand, Modern Federal Jury Instructions, Instr. 44-3;
     the jury instructions of the Honorable Loretta A. Preska in United
     States v. Tanner, 17 Cr. 61 (LAP); the jury instructions of the
     Honorable Andrew L. Carter in United States v. Seabrook,
     16 Cr. 467 (ALC); the jury instructions of the Honorable George B.
     Daniels in United States v. Mazer, 11 Cr. 121 (GBD).




                                    20
        Case 1:19-cr-00373-PGG Document 95 Filed 12/11/19 Page 27 of 69




                                         REQUEST NO. 14

                           Count Three: Honest Services Wire Fraud

                                 First Element: Scheme or Artifice

       The first element of honest services wire fraud is the existence of a scheme or artifice to

defraud the defendant’s client by depriving him of his intangible right to the honest services of the

defendant through bribes or kickbacks, which, as I mentioned, can more generally be described as

quid pro quo payments, which I will explain in a moment.

       A “scheme or artifice” is merely a plan for the accomplishment of an object.         A scheme

to defraud is any plan, device, or course of action to deprive another of the intangible right of

honest services by means of false or fraudulent pretenses, representations, or promises reasonably

calculated to deceive persons of average prudence.

       To prove that the defendant committed honest services fraud, the Government must show

a quid pro quo, that is, that the defendant sought to receive something of value from Nike or its

representatives or at their direction in exchange for an act performed or promised to be performed

in the course of his representation of his client in violation of his fiduciary duty to the client, and

that the deprivation of the defendant’s honest services was material to his client.               The

Government is not required to show that the defendant performed, or promised to perform, an act

solely because of the benefit.   It is no defense that the defendant may have ultimately chosen to

perform the same act even if he had not received a payment from Nike in exchange.           All that is

required is the defendant performed, or promised to perform, the act in question at least in part

because of the potential payment.

       Additionally, the Government is not required to show that any acts the defendant

performed, or promised to perform, were contrary to his client’s interests or caused, or were
                                                  21
         Case 1:19-cr-00373-PGG Document 95 Filed 12/11/19 Page 28 of 69




intended to cause, financial harm to his client. Rather, the only intended loss the Government

must prove is the defendant’s client’s loss of his intangible right to the defendant’s honest services.

However, while the Government need not prove that any actions taken by the defendant were

contrary to his client’s interests, you are instructed that you may consider such evidence, if any, in

determining whether the defendant took any action or promised to take any action at least in part

because of a potential payment and not exclusively because it was at the direction, or for the

benefit, of his client.   In other words, it is not a defense that the defendant sought something of

value in exchange for actions that were lawful, desirable, or even beneficial to his client.

        In this context, a quid pro quo payment is anything of value, which is solicited, offered, or

provided, directly or indirectly, in exchange for taking action in violation of a fiduciary duty,

whether or not the defendant actually accepts the thing of value or ultimately performs the action

promised.    The defendant need not have initiated the payment, but he must have known that the

payment was made or sought in exchange for influencing his actions based on his role as his

client’s lawyer.

        If you find beyond a reasonable doubt that the defendant has violated the duty to provide

honest services by soliciting a corrupt payment, as defined here, regardless of whether he actually

received such a payment, then this element is satisfied.       Because the crime is engaging in a

scheme to defraud, and sending a wire or causing a wire to be sent in furtherance of that scheme,

the crime has been committed even if no payment is ever actually made or promised.



                Adapted from Sand, Modern Federal Jury Instructions, Instr. 44-4;
                the jury instructions of the Honorable Loretta A. Preska in United
                States v. Tanner, 17 Cr. 61 (LAP); the jury instructions of the
                Honorable Andrew L. Carter in United States v. Seabrook,

                                                  22
Case 1:19-cr-00373-PGG Document 95 Filed 12/11/19 Page 29 of 69




     16 Cr. 467 (ALC); the jury instructions of the Honorable Loretta A.
     Preska in United States v. Stevenson, 13 Cr. 161 (LAP); the jury
     instructions of the Honorable George B. Daniels in United States v.
     Mazer, No. 11 Cr. 121 (GBD); the jury instructions of the Honorable
     Loretta A. Preska in United States v. Ho, 17 Cr. 779 (LAP)
     (regarding instruction that payment is not necessary); the jury
     instructions of the Honorable Vernon S. Broderick in United States
     v. Ng, 15 Cr. 706 (VSB) (same); see also United States v. Coyne,
     4 F.3d 100, 113 (2d Cir. 1993) (a valid purpose that partially
     motivates a transaction that is corrupt in part does not insulate
     participants in an unlawful transaction from criminal liability), cert.
     denied, 510 U.S. 595 (1994); United States v. Woodward, 149 F.3d
     46, 71 (1st Cir. 1998) (“[a] defendant may be prosecuted for
     deprivation of honest services if he has a dual intent, i.e., if he is
     found to have intended both a lawful and unlawful purpose to some
     degree. If the jury finds that an unlawful purpose was present, it
     may convict the defendant.” (citing United States v. Greber, 760
     F.2d 68, 72 (3d Cir. 1985)); United States v. Ganim, 510 F.3d 134,
     142 (2d Cir. 2007) (“the requisite quid pro quo for the crimes at issue
     may be satisfied upon a showing that a government official received
     a benefit in exchange for his promise to perform official acts or to
     perform such acts as the opportunities arise”).




                                       23
        Case 1:19-cr-00373-PGG Document 95 Filed 12/11/19 Page 30 of 69




                                        REQUEST NO. 15

                           Count Three: Honest Services Wire Fraud

                               Second Element: Intent to Defraud

       The second element of honest services wire fraud is that the defendant participated in the

scheme to defraud knowingly and with specific intent to defraud.

       As I mentioned earlier, a person acts knowingly if he or she acts intentionally and

voluntarily, and not because of ignorance, mistake, accident, or carelessness.

       Specific intent to defraud means to act knowingly and with the specific intent to deceive

for the purpose of depriving the defendant’s client of his right to the defendant’s honest services.

Direct proof of knowledge and fraudulent intent is almost never available.    It would be a rare case

where it could be shown that a person wrote or stated that as of a given time in the past he

committed an act with fraudulent intent.    Such direct proof is not required.

       The ultimate facts of knowledge and criminal intent, though subjective, may be established

by circumstantial evidence, based upon a person’s outward manifestations, his words, conduct,

and acts, and all the surrounding circumstances disclosed by the evidence and the rational or logical

inferences that may be drawn from them.

       Since an essential element of the crime charged is intent to defraud, it follows that good

faith on the part of the defendant is a complete defense to a charge of wire fraud.    A defendant,

however, has no burden to establish a defense of good faith.    The burden is on the government to

prove fraudulent intent and the consequent lack of good faith beyond a reasonable doubt.

       As I previously explained, when a lawyer takes or agrees to take or offers to take an action

in the course of his representation of a client in part because of a concealed or sought payment, the


                                                 24
        Case 1:19-cr-00373-PGG Document 95 Filed 12/11/19 Page 31 of 69




lawyer has breached his duty to his client.    Thus, the client is not receiving what he expects and

is entitled to, namely, the client’s right to his lawyer’s honest and faithful service.

       The fact that a lawyer’s conduct violates the codes of conduct required of attorneys does

not necessarily mean that there was a scheme to defraud.      Nor is it sufficient to merely prove that

the defendant was engaged in undisclosed self-dealing or failed to disclose a conflict of interest.

However, you may consider any evidence that the defendant violated the rules that apply to

attorneys or intentionally did not disclose, or concealed, material information about a financial or

personal conflict of interest, money received, or any behavior indicating consciousness of guilt as

evidence of the defendant’s state of mind.     The Government must prove that the defendant took

or promised to take or agreed to take some actions, at least in part, because of the payment.



               Adapted from Sand et al., Modern Federal Jury Instructions,
               Instr. 44-5; the jury instructions of the Honorable Loretta A. Preska
               in United States v. Tanner, 17 Cr. 61 (LAP); the jury instructions of
               the Honorable Valerie E. Caproni in United States v. Percoco,
               16 Cr. 776 (VEC); the jury instructions of the Honorable Andrew L.
               Carter in United States v. Seabrook, 16 Cr. 467 (ALC).




                                                  25
           Case 1:19-cr-00373-PGG Document 95 Filed 12/11/19 Page 32 of 69




                                           REQUEST NO. 16

                              Count Three: Honest Services Wire Fraud

                                      Third Element: Materiality

           The third element that the Government must prove beyond a reasonable doubt is that the

scheme or artifice to defraud involved a material misrepresentation, false statement, false pretense,

or omission.

           A statement, representation, or document is false if it is untrue when made and was then

known to be untrue by the person making it or causing it to be made.       A statement, representation,

or document is fraudulent if it was made falsely and with intent to deceive.      Deceitful statements,

half-truths, the concealment of facts, and the expression of an opinion not honestly entertained

may also constitute false or fraudulent statements.         The deception need not be premised on

spoken or written words alone.       The arrangement of the words or the circumstances in which they

are used may convey the false and deceptive appearance.         For example, the deceit may consist of

the concealment of quid pro quo payment that the lawyer has demanded or solicited or received,

or the lawyer’s implicit false representation to his client that he has not solicited or obtained a

payment in exchange for taking actions on behalf of the person or entity providing the payment.

If there is deception, the manner in which it is accomplished is immaterial.

           A representation, statement, false pretense, omission, or concealment of fact is “material”

if it would naturally tend to lead or is capable of leading a reasonable person, in this case the

defendant’s client, to change his conduct.

           It does not matter whether the client might have discovered the fraud had he probed it

further.     If you find that a scheme or artifice existed, it is irrelevant whether you believe that the

client or anyone else involved was careless, gullible, or even negligent.         Furthermore, it is not
                                                    26
        Case 1:19-cr-00373-PGG Document 95 Filed 12/11/19 Page 33 of 69




necessary that the government prove that the intended victim actually suffered any loss.    It is

sufficient for the government to prove that the defendant’s client did not receive the honest and

faithful services of his lawyer, the defendant.



               Adapted from Sand et al., Modern Federal Jury Instructions,
               Instr. 44-4; the jury instructions of the Honorable Loretta A. Preska
               in United States v. Tanner, 17 Cr. 61 (LAP); the jury instructions of
               the Honorable Andrew L. Carter in United States v. Seabrook,
               16 Cr. 467 (ALC); see also United States v. Rybicki, 354 F.3d 124,
               145 (2d Cir. 2003) (en banc) (“the misrepresentation or omission at
               issue for an honest services fraud conviction must be ‘material,’
               such that the misinformation or omission would naturally tend to
               lead or is capable of leading a reasonable employer to change its
               conduct.”).




                                                  27
        Case 1:19-cr-00373-PGG Document 95 Filed 12/11/19 Page 34 of 69




                                         REQUEST NO. 17

                           Count Three: Honest Services Wire Fraud

                                  Fourth Element: Use of Wires

       The fourth and final element that the Government must establish beyond a reasonable

doubt is that interstate or international wire facilities were used in furtherance of the scheme to

defraud. The term “wire facilities” includes telephones, faxes, emails, text messages, and wire

transfers between banks. The use of the wire facilities must pass between two or more states,

or from outside the United States into the United States or vice versa.

       It is not necessary for the defendant to directly or personally use any wire facility, as

long as such use is reasonably foreseeable in the execution of the alleged scheme to defraud.

In this regard, it would be sufficient to establish this element of the crime if the evidence justifies

a finding that the defendant caused the wires to be used by others; and this does not mean that

the defendant himself must have specifically authorized others to use a wire facility. When

one does an act with knowledge that the use of the wire will follow in the ordinary course of

business or where such use of the wires can reasonably be foreseen, even though not actually

intended, then he causes the wires to be used. Incidentally, this wire use requirement is

satisfied even if the wire use was done by a person with no knowledge of the fraudulent scheme,

including a victim of the alleged fraud.

       The use of the wire need not itself be fraudulent. Stated another way, the material wired

need not contain any fraudulent representation, or even any request for money. It is sufficient

if the wires were used to further or assist in carrying out the scheme to defraud.

       Finally, if you find that the wire communication was reasonably foreseeable and that the

interstate wire use charged in the Indictment took place, then this element is satisfied even it if
                                                  28
        Case 1:19-cr-00373-PGG Document 95 Filed 12/11/19 Page 35 of 69




was not foreseeable that the wire communication would cross state or national lines. However,

if you find that wire communications were used in furtherance of the scheme to defraud, you

must be unanimous as to at least one of the particular interstate or foreign wire communications

in furtherance of the scheme that occurred.



              Adapted from Sand et al., Modern Federal Jury Instructions,
              Instr. 44-7; the jury instructions of the Honorable Loretta A. Preska
              in United States v. Tanner, 17 Cr. 61 (LAP); the jury instructions of
              the Honorable Andrew L. Carter in United States v. Seabrook,
              16 Cr. 467 (ALC).




                                               29
        Case 1:19-cr-00373-PGG Document 95 Filed 12/11/19 Page 36 of 69




                                         REQUEST NO. 18

                                      Dual Intent No Defense

                                           [If Applicable]

       During this trial, the defendant has contended that his actions were motivated by

considerations that were not unlawful.     However, even if true, it is no defense to any count that

the defendant may have been motivated by both proper and improper motives.          A defendant may

be found to have the requisite corrupt intent even if he possesses a dual intent – that is, an unlawful

intent and also partly a proper or neutral intent.



               See United States v. Coyne, 4 F.3d 100, 113 (2d Cir. 1993) (a valid
               purpose that partially motivates a transaction that is corrupt in part
               “does not insulate participants in an unlawful transaction from
               criminal liability”).




                                                     30
        Case 1:19-cr-00373-PGG Document 95 Filed 12/11/19 Page 37 of 69




                                       REQUEST NO. 19

                                    Willfully Causing a Crime

       In addition to charging the defendant with transmitting extortionate threats in interstate

commerce and with extortion, Counts One and Two also charge that the defendant “willfully

caused” another person to commit each of those crimes.

       Federal law provides that:

               Whoever willfully causes an act to be done which, if directly
               performed by him, would be an offense against the United States, is
               punishable as a principal.

       What does the term “willfully caused” mean? It does not mean that the defendant need

have physically committed the crime or supervised or participated in the actual criminal conduct

charged in the Indictment. The meaning of the term “willfully caused” can be found in the

answers to the following questions:

       Did the defendant intend the crime to occur?

       Did the defendant intentionally cause another person or persons to engage in the conduct

constituting the crime?

       If you are persuaded beyond a reasonable doubt that the answer to both of these questions

is “yes,” then the defendant you are considering is guilty of the crime charged just as if the

defendant himself had actually committed it.

       To prove the defendant guilty in this way, the Government need not prove that he acted

through a guilty person. Rather, the defendant can be found guilty even if he acted through

someone who has no knowledge of the illicit acts charged in the Indictment or otherwise is not

guilty of any crime.


                                               31
Case 1:19-cr-00373-PGG Document 95 Filed 12/11/19 Page 38 of 69




     Adapted from Sand et al., Modern Federal Jury Instructions,
     Instr. 11-3; see also United States v. Concepcion, 983 F.2d 369, 383-
     84 (2d Cir. 1992) (“‘an individual (with the necessary intent) may
     be held liable if he is a cause in fact of the criminal violation, even
     though the result which the law condemns is achieved through the
     actions of innocent intermediaries’” (citations omitted)); United
     States v. Margiotta, 688 F.2d 108, 131 (2d Cir. 1982) (defendant
     may be found guilty even if he acts through “innocent
     intermediaries” to “cause[] the commission of an indispensable
     element of the offense”); United States v. Ordner, 554 F.2d 24, 29
     (2d Cir. 1977) (under the “willfully causes an act to be done”
     provision “the guilt or innocence of the intermediary is irrelevant”).




                                       32
        Case 1:19-cr-00373-PGG Document 95 Filed 12/11/19 Page 39 of 69




                                        REQUEST NO. 20

                                              Venue

       In addition to proving the essential elements of each crime beyond a reasonable doubt, the

Government must also establish what is called “venue”—that is, that some act pertaining to the

charge occurred in the Southern District of New York. The Southern District of New York

includes all of Manhattan and the Bronx, as well as Westchester, Rockland, Putnam, Dutchess,

Orange, and Sullivan Counties. The Government does not have to prove that the complete crime

was committed within the Southern District of New York or that the defendant was ever in the

Southern District of New York.

       With respect to Counts One and Two, it is sufficient to satisfy the venue requirement if any

act in furtherance of the crime charged occurred in this district. The act itself need not be a

criminal act; it could include, for example, meeting with others involved in the criminal scheme

within this district. And the act need not have been taken by the defendant, as long as the act was

part of the crime that you find that the defendant committed. It could include, for example, a

telephone call made to this district in furtherance of the scheme.

       With respect to Count Three, the Government must prove that any of the wire

communications, such as a telephone call or email, you found to satisfy the third element of the

offense were transmitted from or to the Southern District of New York, so long as the defendant

reasonably anticipated that a wire communication in furtherance of the scheme would be

transmitted from or to the Southern District of New York.

       Unlike the elements of the offenses that I have just discussed at length, each of which must

be proved beyond a reasonable doubt, the Government is required to prove venue only by a

preponderance of the evidence. A preponderance of the evidence means that it is more probable
                                           33
        Case 1:19-cr-00373-PGG Document 95 Filed 12/11/19 Page 40 of 69




than not that the act in furtherance of the crime occurred in this district. If you find that the

Government failed to prove venue by a preponderance of the evidence as to any count, you must

return a verdict of not guilty as to that count.



                Adapted from the jury instructions of the Honorable Valerie E.
                Caproni in United States v. Percoco, 16 Cr. 776 (VEC); the jury
                instructions of the Honorable Valerie E. Caproni in United States v.
                Kaloyeros, 16 Cr. 776 (VEC); the jury instructions of the Honorable
                Denise L. Cote in United States v. Balkany, 10 Cr. 441 (DLC).




                                                   34
        Case 1:19-cr-00373-PGG Document 95 Filed 12/11/19 Page 41 of 69




                                       REQUEST NO. 21

                                              Motive

       Proof of motive is not a necessary element of any of the crimes with which the defendant

is charged. Proof of motive does not establish guilt, nor does the lack of proof of motive establish

that the defendant is not guilty. If the guilt of the defendant is shown beyond a reasonable doubt,

it is immaterial what the defendant’s the motive for the crime or crimes may be, or whether the

defendant’s motive was shown at all.        The presence or absence of motive is, however, a

circumstance which you may consider as bearing on the intent of the defendant.



               Adapted from Sand et al., Modern Federal Jury Instructions, Instr.
               6-18; the jury instructions of the Honorable Deborah A. Batts in
               United States v. Gupta, 07 Cr. 177 (DAB).




                                                35
        Case 1:19-cr-00373-PGG Document 95 Filed 12/11/19 Page 42 of 69




                                        REQUEST NO. 22

                                       Conscious Avoidance

                                           [If Applicable]

       In determining whether a defendant has knowledge of a fact, you may consider whether

that defendant deliberately closed his eyes to what otherwise would have been obvious. As you

all know, if a person is actually aware of a fact, then he knows that fact. But the law also allows

you to find that a defendant had knowledge of a fact when the evidence shows that he was aware

of a high probability of that fact, but intentionally avoided confirming that fact. The law calls this

“conscious avoidance” or “willful blindness.”

       In determining whether the Government has proven beyond a reasonable doubt that a

defendant had knowledge or acted “knowing” that a certain thing was intended or would occur,

you may consider whether that defendant deliberately closed his eyes to what would otherwise

have been obvious to him. One may not willfully and intentionally remain ignorant of a fact

important to his conduct in order to escape the consequences of criminal law. And a person

cannot look at all sorts of things that make it obvious to any reasonable person what is going on

and then claim in court that because he deliberately avoided learning explicitly what was obvious

anyway, he did not actually know the incriminating fact.

       Accordingly, if you find that the defendant was aware of a high probability of a fact, and

that defendant acted with deliberate disregard of the facts, you may find that the defendant knew

that fact. However, if you find that the defendant actually believed that the fact was true, then

you may not find that he knew that fact. You must also remember that guilty knowledge may not

be established by demonstrating that a defendant was merely negligent, reckless, foolish, or

mistaken.
                                                 36
Case 1:19-cr-00373-PGG Document 95 Filed 12/11/19 Page 43 of 69




     Adapted from Sand et al., Modern Federal Jury Instructions, Instr.
     3A-2; the jury instructions of the Honorable Loretta A. Preska in
     United States v. Tanner, 17 Cr. 61 (LAP); the jury instructions of
     the Honorable Laura Taylor Swain in United States v. Bonventre, 10
     Cr. 228 (LTS); the jury instructions of the Honorable Richard J.
     Sullivan in United States v. Wadman, 08 Cr. 1295 (RJS); the jury
     instructions of the Honorable John F. Keenan in United States v.
     Rohan Cameron, 03 Cr. 1457 (JFK).

     “A conscious-avoidance charge is appropriate when (a) the element
     of knowledge is in dispute, and (b) the evidence would permit a
     rational juror to conclude beyond a reasonable doubt that the
     defendant was aware of a high probability of the fact in dispute and
     consciously avoided confirming that fact.” United States v.
     Hopkins, 53 F.3d 533, 542 (2d Cir. 1995) (citations and internal
     quotation marks omitted). The Second Circuit has cautioned that
     “the prosecutor should request that the ‘high probability’ and ‘actual
     belief’ language be incorporated into every conscious avoidance
     charge.” United States v. Feroz, 848 F.2d 359, 360 (2d Cir. 1988)
     (per curiam) (“[K]nowledge of the existence of a particular fact is
     established (1) if a person is aware of a high probability of its
     existence, (2) unless he actually believes that it does not exist.”).




                                      37
        Case 1:19-cr-00373-PGG Document 95 Filed 12/11/19 Page 44 of 69




                                         REQUEST NO. 23

                                        Persons Not on Trial

       If you conclude that other persons may have been involved in criminal acts charged in the

Indictment, you may not draw any inference, favorable or unfavorable, toward either the

Government or the defendant from the fact that those persons are not named as defendants in the

Indictment, or are not present at this trial. You also may not speculate as to the reasons why other

persons are not defendants in this trial. Those matters are wholly outside your concern and have

no bearing on your function as jurors at this trial.



               Adapted from the jury instructions of the Honorable Loretta A.
               Preska in United States v. Tanner, 17 Cr. 61 (LAP); the jury
               instructions of the Honorable Andrew L. Carter in United States v.
               Seabrook, 16 Cr. 467 (ALC); the jury instructions of the Honorable
               Kimba M. Wood in United States v. Cespedes-Pena, 14 Cr. 520
               (KMW); the jury instructions of the Honorable Loretta A. Preska in
               United States v. Stevenson, 13 Cr. 161 (LAP); see also United States
               v. Muse, 06 Cr. 600 (DLC), 2007 WL 1989313, at *22 (S.D.N.Y.
               July 3, 2017), aff’d, 369 F. App’x 242 (2d Cir. 2010).




                                                  38
        Case 1:19-cr-00373-PGG Document 95 Filed 12/11/19 Page 45 of 69




                                       REQUEST NO. 24

                         Law Enforcement or Government Witnesses

                                          [If Applicable]

       You have heard the testimony of law enforcement or other government witnesses. The

fact that a witness may be employed as a law enforcement official or government employee does

not mean that his or her testimony is necessarily deserving of more or less consideration or greater

or lesser weight than that of an ordinary witness.

       It is your decision, after reviewing all the evidence, whether to accept the testimony of the

law enforcement witness or government witnesses, as it is with every other type of witness, and to

give to that testimony the weight you find it deserves.



               Adapted from Sand et al., Modern Federal Jury Instructions, Instr.
               7-16; the jury instructions of the Honorable Kimba M. Wood in
               United States v. Juan Cespedes-Pena, 14 Cr. 520 (KMW).




                                                39
        Case 1:19-cr-00373-PGG Document 95 Filed 12/11/19 Page 46 of 69




                                       REQUEST NO. 25

                                   Preparation of Witnesses

                                         [If Applicable]

       You have heard evidence during the trial that witnesses have discussed the facts of the case

and their testimony with the lawyers before the witnesses appeared in court.

       Although you may consider that fact when you are evaluating a witness’s credibility, I

should tell you that there is nothing either unusual or improper about a witness meeting with

lawyers before testifying so that the witness can be aware of the subjects he or she will be

questioned about, focus on those subjects and have the opportunity to review relevant exhibits

before being questioned about them. Such consultation helps conserve your time and the Court’s

time. Indeed, it would be unusual and surprising for a lawyer to call a witness without such

consultation.

       Again, the weight you give to the fact or the nature of the witness’s preparation for his or

her testimony and what inferences you draw from such preparation are matters completely within

your discretion.



                Adapted from the jury instructions of the Honorable Richard J.
                Sullivan in United States v. Peirce, 06 Cr. 1032 (RJS).




                                               40
        Case 1:19-cr-00373-PGG Document 95 Filed 12/11/19 Page 47 of 69




                                        REQUEST NO. 26

                                  False Exculpatory Statements

                                           [If Applicable]

       You have heard testimony that the defendant made statements in which he claimed that his

conduct was consistent with innocence and not with guilt. The Government claims that these

statements in which the defendant attempted to exculpate himself are false. If you find that the

defendant gave a false statement in order to divert suspicion from himself, you may infer that the

defendant believed that he was guilty. You may not, however, infer on the basis of this alone that

the defendant is, in fact, guilty of the crimes for which he is charged.

       Whether or not the evidence as to a defendant’s statements shows that the defendant

believed that he was guilty, and the significance, if any, to be attached to any such evidence, are

matters for you, the jury, to decide.



               Adapted from Sand et al., Modern Federal Jury Instructions, Instr.
               6-11.




                                                 41
        Case 1:19-cr-00373-PGG Document 95 Filed 12/11/19 Page 48 of 69




                                       REQUEST NO. 27

                                          Similar Acts

                                         [If Applicable]

       There has been evidence received during the trial that the defendant engaged in conduct

which was similar in nature to the conduct charged in the Indictment.

       Let me remind you that the defendant is on trial only for committing the acts alleged in the

Indictment. Accordingly, you may not consider this evidence of the similar act as a substitute for

proof that the defendant committed the crimes charged. Nor may you consider this evidence as

proof that the defendant has a criminal personality or bad character. This other-act evidence was

admitted for a more limited purpose, namely, as potential evidence of the defendant’s motive,

opportunity, intent, knowledge, plan, and/or absence of mistake, and to provide background for

the alleged conspiracy, and you may consider it for those purposes only.

       If you determine that the defendant committed the acts charged in the Indictment and the

similar acts as well, then you may, but you need not, draw an inference that in doing the acts

charged in the Indictment, the defendant under consideration acted knowingly and intentionally

and not because of some mistake, accident, or other reasons.

       However, the evidence of similar conduct is to be considered by you only on the issues of

motive, opportunity, intent, knowledge, plan, and/or absence of mistake. It may not be considered

by you for any other purpose. Specifically, you may not consider it as evidence that the defendant

is of bad character or has a propensity to commit crimes.



               Adapted from Sand et al., Modern Federal Jury Instructions, Instr.
               5-25, 5-26.

                                               42
        Case 1:19-cr-00373-PGG Document 95 Filed 12/11/19 Page 49 of 69




                                       REQUEST NO. 28

                                       Limited Evidence

                                         [If Applicable]

       Some of the evidence in this case was introduced for a limited purpose. Let me emphasize

that any evidence admitted solely for a limited purpose may be considered only for that purpose

and may not in any respect enter into your deliberations for any other purpose.



               Adapted from Sand et al., Modern Federal Jury Instructions, 3-5.




                                               43
        Case 1:19-cr-00373-PGG Document 95 Filed 12/11/19 Page 50 of 69




                                       REQUEST NO. 29

                              Particular Investigative Techniques

                                         [If Applicable]

       You have heard reference, [in the arguments of defense counsel in this case,] to the fact

that certain investigative techniques were or were not used by law enforcement authorities. There

is no legal requirement that law enforcement agents investigate crimes in a particular way or that

the government prove its case through any particular means. While you are to carefully consider

the evidence presented, you need not speculate as to why law enforcement used the techniques

they did, or why they did not use other techniques. The government is not on trial and law

enforcement techniques are not your concern.

       Your sole concern is to determine whether or not, based on the evidence or lack of

evidence, the guilt of the defendant has been proven beyond a reasonable doubt.



               Adapted from Sand et al., Modern Federal Jury Instructions, Instr.
               4-4; the jury instructions of the Honorable Kimba M. Wood in
               United States v. Cespedes-Pena, 14 Cr. 520 (KMW); see, e.g.,
               United States v. Knox, 687 F. App’x 51, 54-55 (2d Cir. 2017)
               (instructing jury that the “government is not on trial” is
               “appropriate” (internal quotation marks omitted)); United States v.
               Saldarriaga, 204 F.3d 50, 52 (2d Cir. 2000) (“The Court properly
               charged the jury to base its decision on the evidence or lack of
               evidence that had been presented at trial, and to focus solely on
               whether, in light of that evidence or lack of evidence, the jury was
               convinced beyond a reasonable doubt that the defendant was guilty
               of the crimes with which he was charged.”).




                                               44
        Case 1:19-cr-00373-PGG Document 95 Filed 12/11/19 Page 51 of 69




                                        REQUEST NO. 30

                      Use of Audio and Video Recordings and Transcripts

       Audio and video recordings have been admitted into evidence and transcripts of those

recordings were provided to use as aids.

       Whether you approve or disapprove of the recording of the activity may not enter your

deliberations. I instruct you that these recordings were made in a lawful manner and that no one’s

rights were violated, and that the Government’s use of this evidence is entirely lawful and it was

properly admitted into evidence at this trial.

       You must, therefore, regardless of any personal opinions, give this evidence full

consideration along with all the other evidence in the case in determining whether the Government

has proved beyond a reasonable doubt the guilt of the defendant you are considering.

       In connection with the recordings that you have heard, you were provided with transcripts

of the conversations to assist you while listening to the recordings. I instructed you then, and I

remind you now, that the transcripts are not evidence. The transcripts were provided only as an

aid to you in listening to the recordings. It is for you to decide whether the transcripts correctly

present the conversations recorded on the recordings that you heard.

       If you wish to hear any of the recordings again, they will be made available to you during

your deliberations.



               Adapted from the jury instructions of the Honorable Kimba M.
               Wood in United States v. Skelos, 15 Cr. 317 (KMW); the jury
               instructions of the Honorable Paul A. Engelmayer in United States
               v. Fernandez, 13 Cr. 20 (PAE); the jury instructions of the
               Honorable Pierre N. Leval, United States v. Mucciante, 91 Cr. 403
               (PNL).

                                                 45
        Case 1:19-cr-00373-PGG Document 95 Filed 12/11/19 Page 52 of 69




                                       REQUEST NO. 31

                Use of Evidence Obtained Pursuant to Searches and Seizures

                                         [If Applicable]

       You have heard testimony about evidence seized in connection with certain searches or

seizures conducted by law enforcement officers, and in particular, of email and other electronic

evidence obtained pursuant to court-approved search warrants. Evidence obtained from these

searches and seizures was properly admitted in this case, and may be properly considered by you.

Such searches and seizures were entirely appropriate law enforcement actions. Whether you

approve or disapprove of how evidence was obtained should not enter into your deliberations,

because I instruct you that the Government’s use of the evidence is entirely lawful.

       You must, therefore, regardless of your personal opinions, give this evidence full

consideration along with all the other evidence in the case in determining whether the government

has proven the defendant’s guilt beyond a reasonable doubt.



               Adapted from the jury instructions of the Honorable Katherine B.
               Forrest in United States v. Levin, 15 Cr. 101 (KBF).




                                                46
       Case 1:19-cr-00373-PGG Document 95 Filed 12/11/19 Page 53 of 69




                                     REQUEST NO. 32

                       Charts and Summaries: Admitted as Evidence

                                       [If Applicable]

       Some of the exhibits that were admitted into evidence were in the form of charts and

summaries. I decided to admit these charts in addition to the underlying documents that they

represent in order to save time and avoid unnecessary inconvenience. You should consider these

charts and summaries as you would any other evidence.



              Adapted from Sand et al., Modern Federal Jury Instructions, Instr.
              5-12.




                                             47
        Case 1:19-cr-00373-PGG Document 95 Filed 12/11/19 Page 54 of 69




                                       REQUEST NO. 33

                      Charts and Summaries: Not Admitted as Evidence

                                         [If Applicable]

       There have also been summary charts and exhibits introduced merely as a summaries or

analyses of testimony and documents in the case. The charts and exhibits act as visual aids for

you. They are not, however, evidence in themselves. They are graphic demonstrations of

underlying evidence. It is the underlying evidence and the weight which you attribute to it that

gives value and significance to these charts. To the extent that the charts conform to what you

determine the underlying facts to be, you should accept them. To the extent that the charts differ

from what you determine the underlying evidence to be, you may reject them.



               Adapted from Sand et al., Modern Federal Jury Instructions, Instr.
               5-13; the jury instructions of the Honorable Richard J. Sullivan
               instructions in United States v. Peirce, 06 Cr. 1032 (RJS).




                                               48
        Case 1:19-cr-00373-PGG Document 95 Filed 12/11/19 Page 55 of 69




                                       REQUEST NO. 34

                                    Stipulations of Testimony

                                          [If Applicable]

       In this case you have heard evidence in the form of stipulations of testimony. A stipulation

of testimony is an agreement between the parties that, if called as a witness, the person would have

given certain testimony. You must accept as true the fact that the witness would have given that

testimony. However, it is for you to determine the effect to be given that testimony.



               Adapted from Sand et al., Modern Federal Jury Instructions, Instr.
               5-7.




                                                49
        Case 1:19-cr-00373-PGG Document 95 Filed 12/11/19 Page 56 of 69




                                        REQUEST NO. 35

                                       Stipulations of Fact

                                          [If Applicable]

       In this case you have also heard evidence in the form of stipulations of fact. A stipulation

of fact is an agreement between the parties that a certain fact is true. You must regard such agreed-

upon facts as true.



               Adapted from Sand et al., Modern Federal Jury Instructions, Instr.
               5-6.




                                                 50
        Case 1:19-cr-00373-PGG Document 95 Filed 12/11/19 Page 57 of 69




                                       REQUEST NO. 36

                                Redaction of Evidentiary Items

                                          [If Applicable]

       Among the exhibits received in evidence, there are some documents that are redacted.

“Redacted” means that part of the document or tape was taken out. You are to concern yourself

only with the part of the item that has been admitted into evidence. You should not consider any

possible reason why the other part of it has been deleted.



               Adapted from the jury instructions of the Honorable Kimba M.
               Wood in United States v. Cespedes-Pena, 14 Cr. 520 (KMW).




                                                51
        Case 1:19-cr-00373-PGG Document 95 Filed 12/11/19 Page 58 of 69




                                       REQUEST NO. 37

                                Variance in Dates and Amounts

       You will note that the Indictment alleges that certain acts occurred on or about various

dates or that a certain amount of money was involved. It does not matter if the evidence you heard

at trial indicates that a particular act occurred on a different date or that the amount of money

involved was different. The law requires only a substantial similarity between the dates alleged

in the Indictment and the dates established by the evidence or the amounts alleged in the Indictment

and the amounts established by the evidence.



               Adapted from Sand et al., Modern Federal Jury Instructions, Instr.
               3-12 and 3-13.




                                                52
        Case 1:19-cr-00373-PGG Document 95 Filed 12/11/19 Page 59 of 69




                                        REQUEST NO. 38

                                       Character Witnesses

                                          [If Applicable]

       The defendant has called witnesses who have given their opinion of his character or

reputation.   This testimony is not to be taken as the witness’s opinion as to whether the defendant

is guilty or not guilty.    That question is for you alone to determine.    You should, however,

consider this evidence together with all the other facts and evidence in the case in determining

whether the defendant is guilty or not guilty of the charges.

       Accordingly, if after considering all the evidence including the testimony regarding the

witness’s opinion of the defendant’s character or reputation, you find a reasonable doubt has been

created, you must acquit.    On the other hand, if after considering all the evidence including the

testimony regarding the witness’s opinion of the defendant’s character or reputation, you are

satisfied beyond a reasonable doubt that the defendant is guilty, you should not acquit the

defendant merely because you believe the defendant, or the witness believes the defendant, to be

a person of good character or to have a good reputation.



               Adapted from Sand et al., Modern Federal Jury Instructions, Instr.
               5-15; see United States v. Pujana-Mena, 949 F.2d 24, 27-32 (2d Cir.
               1991) (criticizing instruction that character evidence “standing
               alone” is enough for acquittal as “potentially misleading and
               confusing”).




                                                53
        Case 1:19-cr-00373-PGG Document 95 Filed 12/11/19 Page 60 of 69




                                       REQUEST NO. 39

                    Uncalled Witnesses – Equally Available or Unavailable

       There are several persons whose names you have heard during the course of the trial but

who did not appear here to testify. I instruct you that each party had an equal opportunity, or lack

of opportunity, to call any of these witnesses. Therefore, you should not draw any inferences or

reach any conclusions as to what they would have testified to had they been called. Their absence

should not affect your judgment in any way.

       You should, however, remember my instruction that the law does not impose on a

defendant in a criminal case the burden or duty of calling any witness or producing any evidence.



               Adapted from Sand et al., Modern Federal Jury Instructions, Instr.
               6-7; see United States v. Super, 492 F.2d 319, 323 (2d Cir. 1974)
               (proper to instruct jury that no inference should be drawn from the
               absence of a witness who was equally unavailable to both sides);
               accord United States v. Brown, 511 F.2d 920, 925 (2d Cir. 1975).




                                                54
        Case 1:19-cr-00373-PGG Document 95 Filed 12/11/19 Page 61 of 69




                                       REQUEST NO. 40

                                        Expert Testimony

       In this case, I have permitted certain witnesses to express their opinions about matters that

are in issue. A witness may be permitted to testify to an opinion on those matters about which he

or she has special knowledge, skill, experience, and training. Such testimony is presented to you

on the theory that someone who is experienced and knowledgeable in the field can assist you in

understanding the evidence or in reaching an independent decision on the facts.

       In weighing this opinion testimony, you may consider the witness’s qualifications, his or

her opinions, the reasons for testifying, as well as all of the other considerations that ordinarily

apply when you are deciding whether or not to believe a witness’s testimony. You may give the

opinion testimony whatever weight, if any, you find it deserves in light of all the evidence in this

case. You should not, however, accept opinion testimony merely because I allowed the witness

to testify concerning his or her opinion. Nor should you substitute it for your own reason,

judgment and common sense. The determination of the facts in this case rests solely with you.

As with the testimony of any other witness, you may decide to accept all, some, or none of the

testimony of any expert witness.



               Adapted from Sand et al., Modern Federal Jury Instructions, Instr.
               7-21.




                                                55
        Case 1:19-cr-00373-PGG Document 95 Filed 12/11/19 Page 62 of 69




                                       REQUEST NO. 41

                                     Defendant’s Testimony

                           [Requested Only If the Defendant Testifies]

       The defendant in a criminal case never has any duty to testify or come forward with any

evidence. This is because, as I have told you, the burden of proof beyond a reasonable doubt

remains on the government at all times, and the defendant is presumed innocent. That burden

remains with the government throughout the entire trial and never shifts to a defendant. A

defendant is never required to prove that he or she is innocent.

       In this case, the defendant did testify and he was subject to cross-examination like any

other witness. You should examine and evaluate his testimony just as you would the testimony

of any witness with an interest in the outcome of the case.



               Adapted from the jury instructions of the Honorable Kimba M.
               Wood in United States v. Cespedes-Pena, 14 Cr. 520 (KMW). See
               also United States v. Brutus, 505 F.3d 80, 87-88 (2d Cir. 2007)
               (discussing appropriate charges when a defendant testifies).




                                                56
        Case 1:19-cr-00373-PGG Document 95 Filed 12/11/19 Page 63 of 69




                                       REQUEST NO. 42

                                Defendant’s Right Not to Testify

                                 [If Requested by the Defendant]

       The defendants did not testify in this case. Under our Constitution, a defendant has no

obligation to testify or to present any evidence, because it is the government’s burden to prove the

defendant guilty beyond a reasonable doubt.          That burden remains with the government

throughout the entire trial and never shifts to a defendant. A defendant is never required to prove

that he is innocent.

       You may not attach any significance to the fact that a particular defendant did not testify.

No adverse inference against him may be drawn by you because he did not take the witness stand.

You may not consider this against the defendant in any way in your deliberations in the jury room.



               Adapted from Sand et al., Modern Federal Jury Instructions, Instr.
               5-21.




                                                57
        Case 1:19-cr-00373-PGG Document 95 Filed 12/11/19 Page 64 of 69




                                       REQUEST NO. 43

           Improper Considerations: Race, Religion, National Origin, Sex, or Age

       Your verdict must be based solely upon the evidence developed at trial or the lack of

evidence. It would be improper for you to consider any personal feelings you have about the

defendant’s race, religion, national-origin, gender, sexual orientation, or age. Similarly, it would

be improper for you to consider any personal feelings you may have about the race, religion,

national origin, gender, sexual orientation, or age of any other witness or anyone else involved in

this case. The defendant is entitled to a trial free from prejudice and our judicial system cannot

work unless you reach your verdict through a fair and impartial consideration of the evidence.



               Adapted from jury instructions of the Honorable Kimba M. Wood
               in United States v. Cespedes-Pena, 14 Cr. 520 (KMW).




                                                58
        Case 1:19-cr-00373-PGG Document 95 Filed 12/11/19 Page 65 of 69




                                        REQUEST NO. 44

                        Punishment Is Not to Be Considered by the Jury

       The question of possible punishment of the defendant or the potential consequence of

conviction is no concern to the jury and should not, in any sense, enter into or influence your

deliberations.    The duty of imposing sentence rests exclusively with me.       Your function is to

weigh the evidence in the case and to determine whether or not the defendant is guilty beyond a

reasonable doubt, solely on the basis of such evidence.      Under your oath as jurors, you cannot

allow consideration of the punishment that must be imposed on the defendant or the consequences

of conviction, if he is convicted, to influence your verdict, in any way, or, in any sense, enter into

your deliberations.



                 Adapted from Sand et al., Modern Federal Jury Instructions, Instr.
                 9-1; see Shannon v. United States, 512 U.S. 573, 579 (1994).




                                                 59
        Case 1:19-cr-00373-PGG Document 95 Filed 12/11/19 Page 66 of 69




                                          REQUEST NO. 45

                                      Sympathy: Oath as Jurors

        Under your oath as jurors, you are not to be swayed by sympathy.       You are to be guided

solely by the evidence in the case.    You are to determine the guilt or non-guilt of the defendant

solely on the basis of the evidence and subject to the law as I have charged you.

        I know you will try the issues that have been presented to you according to the oath which

you have taken as jurors, in which you promised that you would well and truly try the issues joined

in this case and render a true verdict.   And I suggest to you that if you follow that oath without

combining your thinking with any emotions, you will arrive at a just verdict.     It must be clear to

you that once you get into an emotional state and let fear or prejudice or bias or sympathy interfere

with your thinking, then you don’t arrive at a true and just verdict. Calm deliberation and good

common sense are the qualities you should bring with you into the jury room.

        The charges here, ladies and gentlemen, are serious, and the just determination of this case

is important to both the defendant and the government.       Under your oath as jurors, you must

decide the case without fear or favor and solely in accordance with the evidence and the law.

        If the government has failed to carry its burden, your sworn duty is to bring in a verdict of

not guilty.   If the government has carried its burden, you must not flinch from your sworn duty,

and you must bring in a verdict of guilty.



                Adapted from Sand et al., Modern Federal Jury Instructions, Instr.
                2-12; the jury instructions of the Honorable Irving Kaufman in
                United States v. Davis, Appellant’s Appendix at pp. 15a-16a, aff’d,
                353 F.2d 614 (2d Cir. 1965).


                                                 60
        Case 1:19-cr-00373-PGG Document 95 Filed 12/11/19 Page 67 of 69




                                               Conclusion

       Your function now is to weigh the evidence in this case and to determine whether the

prosecution has proven the defendant guilty beyond a reasonable doubt with respect to each count

in the Indictment.

       You must base your verdict solely on the evidence and these instructions as to the law, and

you are obliged under your oath as jurors to follow the law as I have instructed you, whether you

agree or disagree with the particular law in question.

       The verdict on each count must represent the considered judgment of each juror. In order

to return a verdict, it is necessary that each juror agree to it. Your verdict must be unanimous.

       Let me also remind you that you took an oath to decide this case impartially, fairly, without

prejudice or sympathy, and without fear, solely based on the evidence in the case and the applicable

law. Under your oath as jurors, you are not to be swayed by sympathy. You are to be guided

solely by the evidence presented during the trial and the law as I have given it to you, without

regard to the consequences of your decision.

       You have been chosen to try issues of fact and reach a verdict on the basis of the evidence

or lack of evidence. If you let sympathy interfere with clear thinking, there is a risk you will not

come to a just result. Both sides are entitled to a fair trial. You are to make a fair and impartial

decision so that you come to a just verdict.

       It is your duty, as jurors, to consult with one another, and to deliberate with a view to

reaching an agreement, if you can possibly do so without violence to individual judgment. Each

of you must decide the case for her or himself, but do so only after an impartial discussion and

consideration of all the evidence in the case with your fellow jurors. In the course of your

                                                  61
        Case 1:19-cr-00373-PGG Document 95 Filed 12/11/19 Page 68 of 69




deliberations, do not hesitate to re-examine your own views, and change an opinion if convinced

it is erroneous. But do not surrender your honest conviction as to the weight or effect of evidence,

solely because of the opinion of your fellow jurors.

        If you are divided, do not report how the vote stands, and if you have reached a verdict, do

not report what it is until you are asked in open court.

        In conclusion, ladies and gentlemen, I am sure that, if you listen to the views of your fellow

jurors and if you apply your own common sense, you will reach a fair verdict here. Do not

deliberate unless all twelve of you are in the jury room.

        Remember that your verdict must be rendered without fear, without favor, and without

prejudice or sympathy.

        You are free to select any foreperson you like. The foreperson will preside over your

deliberations, and will be your spokesperson here in court. That is simply for convenience, and

it gives him or her no greater authority, and his or her vote has no greater weight than that of any

other juror.

        I will give each of you a verdict form for your convenience; the foreperson will have a

verdict form on which you should record any verdict you reach unanimously.

        Members of the jury, I am going to ask you to remain seated briefly while I confer with

counsel to see if there are any additional instructions that they would like to have me give to you.

Because there is a possibility that I might find it proper to give you such additional instructions, I

ask that you not discuss the case while seated in the jury box.




                                                 62
        Case 1:19-cr-00373-PGG Document 95 Filed 12/11/19 Page 69 of 69




               Adapted from the jury instructions of the Honorable Kimba M.
               Wood in United States v. Cespedes-Pena, 14 Cr. 520 (KMW).

                                                 ***

              The Government respectfully reserves the right to submit additional or modified

requests at or near the close of evidence.

Dated: New York, New York
       December 10, 2019

                                             Respectfully submitted,

                                             GEOFFREY S. BERMAN
                                             United States Attorney

                                      By:    s/ Matthew D. Podolsky
                                             Matthew D. Podolsky
                                             Daniel C. Richenthal
                                             Robert B. Sobelman
                                             Assistant United States Attorneys
                                             (212) 637-1947/2109/2616




                                               63
